 



Exhibit 10.22
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of the 26th day of
October, 2005 (the “Signing Date”), by and between CNA Financial Corporation, a
Delaware corporation (the “Company”), and Stephen W. Lilienthal (“Executive”);
W I T N E S S E T H:
     WHEREAS, the Company wishes to continue to employ Executive as Chief
Executive Officer of the Company and as Chairman and Chief Executive Officer of
the wholly-owned insurance subsidiaries of the Company (“CNA Insurance
Companies”) (collectively, the Company and the CNA Insurance Companies are
referred to as the “CNA Companies”); and Executive wishes to accept and agree to
continue such employment under the terms and conditions set forth hereinbelow.
     NOW, THEREFORE, in consideration of the foregoing premises and the promises
and covenants herein, the parties hereto agree as follows:
     1. Employment Term. The Company and Executive agree that the Company shall
employ Executive to perform the duties of Chief Executive Officer of the Company
and as Chairman and Chief Executive Officer of the CNA Insurance Companies for
the period commencing on January 1, 2006 (“Effective Date”) and ending on
December 31, 2008, or such earlier date as of which Executive’s employment may
be terminated in accordance with Section 6 hereof (said period the “Term”). The
covenants set forth in Sections 7, 8, 9, 10, 11, 12, 13, 14 through 16 shall
survive the Term of this Agreement.
     2. Duties of Executive.
          (a) Executive shall serve as the Chief Executive Officer of the
Company and as the Chairman and Chief Executive Officer of the CNA Insurance
Companies and such other subsidiaries of the Company as may be determined by the
Board of Directors of the Company (“Board”), and shall continue as a member of
the Board. As Chief Executive Officer of the Company, Executive shall have
responsibility for the day to day operations of the CNA Insurance Companies and
for development and implementation of the CNA Insurance Companies’ business
plans and strategies. Executive shall report to the Board. Executive shall be
elected and shall serve as a member and chairman of the board of directors of
the CNA Insurance Companies, and of such of the other subsidiaries of the
Company as may be determined by the Board, and if so elected, Executive agrees
to serve on such boards in such capacity without additional compensation.
Executive further agrees to resign any such positions on such Boards and his
position(s) on the Board upon termination of his employment with the Company for
any reason.
          (b) Executive shall diligently and to the best of his abilities
assume, perform, and discharge the duties and responsibilities of Chief
Executive Officer of the Company, and Chairman and Chief Executive Officer of
the CNA Insurance Companies, as well as such other specific duties and
responsibilities not inconsistent with Executive’s such titles, offices, status
and responsibilities as the Board shall assign or

 



--------------------------------------------------------------------------------



 



designate to Executive from time to time. Executive shall devote substantially
all of his working time to the performance of his duties as set forth herein and
shall not during the term of his employment, without the prior written consent
of the Board, accept other employment or render or perform other services, nor
shall he have any direct or indirect ownership interest in any other business
which is in competition directly or indirectly with the business of the CNA
Companies, other than in the form of publicly traded securities constituting
less than five percent (5%) of the outstanding securities of a corporation
(determined by vote or value) or limited partnership interests constituting less
than five percent (5%) of the value of any such partnership. The foregoing shall
not preclude Executive from engaging in charitable, professional, and personal
investment activities provided that, in the judgment of the Board, such
activities do not interfere with performance of his duties and responsibilities
hereunder.
     3. Compensation.
          (a) During the Term, the Company shall pay to Executive for the period
he is employed by the Company hereunder, an annual base salary $950,000.00 (the
“Base Compensation”). The Base Compensation shall be payable not less frequently
than in monthly increments. At the discretion of the Board, such annual base
salary rate may be increased annually during the Term of the Agreement,
beginning in 2006, based on market considerations and Executive’s
responsibilities and performance. In no event shall Executive’s annual base
salary rate be reduced to an amount that is less than the amount specified in
this Section 3(a) without Executive’s written consent, or to an amount that is
less than the most recently increased amount that he was previously receiving,
without Executive’s written consent.
          (b) The Executive shall be eligible for an annual incentive cash award
(“Bonus”) pursuant to the CNA Financial Corporation 2000 Incentive Compensation
Plan (the “Plan”). Subject to the approval of the Board and the Incentive
Compensation Committee (“Committee”) of the Board, the Executive’s target Bonus
thereunder shall be not less than the $1,450,000 and his maximum Bonus shall be
not more than $2,900,000 for each twelve month bonus period. In no event shall
the target Bonus be reduced without Executive’s written consent. The amount of
Executive’s annual Bonus shall be based on performance criteria (the
“Performance Criteria”) established by the Committee pursuant to the Plan for
each of the years included in the term of this Agreement, and payment of
Executive’s annual Bonus shall otherwise be in accordance with the provisions of
the Plan, including the requirement of annual review and approval by the
Committee of awards thereunder; provided, that satisfaction of the Performance
Criteria shall be based on Net Operating Income as defined in the Plan and as
approved by the Committee; and provided further, that the Committee may exercise
100% negative discretion under the Plan to decrease or eliminate any portion of
Executive’s Bonus in excess of the target Bonus payout of $1,450,000 up to the
maximum Bonus payout of $2,900,000.
          (c) Subject to the approval of the Committee and the Board, Executive
shall be eligible to receive a long-term incentive cash award, in accordance
with the terms of the Plan, as may be in effect during the Term or such other
long term incentive plan as the Company may from time to time adopt for its
senior officers. The Executive’s target long-term incentive cash award target
shall be 25 percent (25%) of

2



--------------------------------------------------------------------------------



 



his Base Compensation during the three-year performance period as determined by
the Committee. In no event shall the target award be reduced without Executive’s
written consent. Actual payout of the long-term incentive cash award may range
from 0% to 200% of target, based on the Company’s overall business results and
performance as determined by the Committee in their sole discretion.
          (d) Subject to the approval of the Committee and the Board, Executive
shall be a awarded a annual target option grant of 75,000 shares or equivalent
(stock appreciation rights (“SARs”) paid in stock) of the Company’s common stock
beginning with the 2006 performance year, during the term of Executive’s
employment under this Agreement. Such annual grant may be increased at the
recommendation and approval of the Committee and the Board, subject to share
availability. Executive’s rights with respect to shares awarded hereunder shall
be subject to the terms of the Plan, share availability and approval by the
Committee and the Board.
          (e) For avoidance of doubt, respecting awards to Executive under
Section 3(b), 3(c) and 3(d) hereof, the Committee shall retain such discretion
as may be provided under the Plan to satisfy Section 162(m) of the Internal
Revenue Code of 1986 (“Code”) or any successor provision. The Company may in its
discretion defer the payment of all compensation to which Executive is entitled
hereunder or otherwise to enable it to comply with Section 162(m) of the Code or
any successor provision with respect to deductibility of executive compensation.
Subject to Section 162(m) of the Code and any other applicable laws or
regulations as interpreted by the Company, all such deferred compensation will
be credited to the Executive’s SES-CAP account and shall be subject to the terms
thereof.
          (f) Executive’s compensation and pensionable earnings under the CNA
Retirement Plan, the CNA Supplemental Executive Retirement Plan (“SERP”), the
CNA Savings & Capital Accumulation Plan (“S-CAP”) and the CNA Supplemental
Savings & Capital Accumulation Plan (“SES-CAP”) will be calculated and payable
as specified in the respective documents applicable to each such plan, as
amended from time to time, and also subject to the requirements of any other
applicable laws or regulations as interpreted by the Company; provided, however,
such compensation and pensionable earnings, as the case may be, shall for
purposes of such plans include the sum of Executive’s Base Compensation, annual
Bonus and all other cash incentive awards payable to Executive for each year, in
an aggregate amount not to exceed the sum of $1,900,000 per year, with such
amounts to be includible at the time they would otherwise be paid to Executive
in the absence of any elective deferral by Executive or pursuant to Section 3(f)
hereof.
          (g) All payments due under this Agreement shall be subject to
withholding as required by law as interpreted by the Company.
          (h) To the extent that any of the payments under this Agreement,
including without limitation under Section 6 hereof, are governed by
Section 409A of the Internal Revenue Code of 1986, as amended, the parties will
work together in good faith to amend any provisions (including, without
limitation, a minimum postponement of payment) as may be necessary for
compliance in a manner that maintains the basic financial provisions of this
Agreement.

3



--------------------------------------------------------------------------------



 



     4. Other Benefits. During the period of his employment with the Company
hereunder, Executive shall be entitled to continue to participate in the various
benefit plans, programs or arrangements established and maintained by the
Company from time to time and applicable to senior executives of the Company
such as, but not by way of limitation, medical benefits, dental benefits, life
insurance, long-term disability insurance, both qualified and supplemental
defined contribution plans, and to receive all fringe benefits made available to
senior executives of the Company, including but not necessarily limited to club
memberships ($8,000 annually and a $8,000 one-time initiation fee) and tax
return preparation. Executive’s entitlement to participate in any such plan,
program or arrangement shall, in each case, be subject to the terms and
conditions of the policies of the CNA Companies with regard to such plans,
programs or arrangements as adjusted by the CNA Companies from time to time in
their sole discretion. Executive shall not be eligible for paid time off (“PTO”)
under the Company’s PTO policy. In the event of termination of employment,
Executive’s severance shall be determined solely in accordance with Section 6
hereof.
     5. Expense Reimbursement. Executive shall be entitled to reimbursement by
the Company for all reasonable and customary travel and other business expenses
incurred by Executive in carrying out his duties under this Agreement, in
accordance with the general travel and business reimbursement policies adopted
by the Company as adjusted from time to time for its senior executives.
Executive shall report all such expenditures not less frequently than monthly
accompanied by adequate records and such other documentary evidence as required
by the Company or by Federal or state tax statutes or regulations governing the
substantiation of such expenditures. The Company shall promptly reimburse
Executive for all reasonable professional expenses he incurs in connection with
the negotiation and preparation of this Agreement.
     6. Termination of Employment. If Executive’s employment with the Company
shall terminate during the Term of this Agreement, the following conditions set
forth herein shall apply with respect to Executive’s compensation and benefits
hereunder. Either party may terminate Executive’s employment with the Company
during the term of this Agreement by written notice to the other party effective
as of the date specified in such notice and Executive’s employment shall
automatically terminate in the event of Executive’s death. Upon termination of
Executive’s employment during or at the end of the Term of this Agreement, the
rights of the parties under this Agreement shall be determined pursuant to this
Section 6. In the event of Executive’s termination during the Term of this
Agreement, unless otherwise specified in this Agreement, Executive’s rights, if
any, under any of the Company’s defined contribution, benefit, incentive or
other plans of any nature shall be governed by the respective terms of such
plans.
     6.1 Death and Disability. In the event of the death of Executive or, at the
Company’s election, in the event of his Permanent Disability (as defined below)
during the term of this Agreement, provided it had not already terminated,
Executive’s employment shall terminate. Upon such termination:
          (a) The Company shall make payment to Executive, or his personal
representatives, heirs or beneficiaries, as the case may be as follows:

4



--------------------------------------------------------------------------------



 



     (i) Within 30 days after such termination:
     (1) Unpaid Base Compensation at the rate in effect at the time of notice of
termination and current year’s target Bonus prorated to the date of termination;
(2) any previous year’s earned but unpaid Bonus and other earned and unpaid
incentive cash compensation; and (3) unpaid expense reimbursements and other
unpaid cash entitlements earned by Executive or payable to his beneficiaries as
of the date of termination pursuant to the terms of the applicable plan or
program accrued prior to the date of the date of termination
(ii) Termination payments in the aggregate amount equal to three multiplied by
the sum of (x) the annual rate of Executive’s Base Compensation as in effect
immediately prior to his date of termination plus (y) two times the minimum
annual target Bonus amount set forth in Section 3(b) hereinabove, with such
termination payments to be made in substantially equal installments, not less
frequently than monthly, for a period of thirty-six (36) months following such
termination; provided, however that, in the event of Permanent Disability, the
gross monthly installment of a termination payment, as described in this
subsection 6.1(a)(ii) will be reduced by the gross amount of any actual
long-term disability benefit payments paid to Executive or his personal
representatives, heirs or beneficiaries, as the case may be, under Executive’s
Company-sponsored long-term disability plan or insurance contract for such
month, such reduction not to exceed $33,333 per month for each whole month of
the aforesaid thirty-six (36) month payment period for which such disability
insurance payments are payable to Executive.
(iii) A target Bonus for the Performance Period (as defined under the Incentive
Compensation Plan) in which the termination occurs prorated to the date of
termination and to be paid within 30 days of such termination. Executive shall
not be entitled to any Bonus for the period following termination, it being the
intent of the parties that the termination payments described in subsection
6.1(a)(ii) that exceeds his Base Compensation shall be in lieu of such Bonus;
and
(iv) A payment equal to the cash equivalent of all stock options or equivalent
(SARs paid in stock) which he would have received if his employment had
continued until December 31, 2008, and if the target number of stock options or
equivalent (SARs paid in stock) described in subsection 3(d) had been granted
for each remaining Performance Period between the last Performance Period for
which an award was made (or for which the Committee affirmatively determined to
make no award) prior to the date of termination and December 31, 2008. The cash
equivalent of a future stock option

5



--------------------------------------------------------------------------------



 



grant to which the Executive is entitled hereunder or equivalent (SARs paid in
stock) grant shall be equal to 48% of the fair market value of the number of
shares of stock to be covered by the future stock option grant or equivalent
(SARs paid in stock), determined by the Company based on the fair market value
of the stock on the date of termination, and then discounted by the Company from
January 1 of the year for which the stock option or equivalent (SARs paid in
stock) would have been granted to the date of termination using an interest rate
equal to the prime rate for the date of termination as reported in The Wall
Street Journal (Midwest Edition). Fair market value of the stock shall be
determined by taking the average of the highest and lowest sales prices of the
stock on the date of termination, as reported as the New York Stock
Exchange-Composite Transactions for such day, or if the stock was not traded on
the New York Stock Exchange on such day then on the next preceding day on which
the stock was traded, all as reported by The Wall Street Journal (Midwest
Edition) under the heading New York Stock Exchange-Composite Transactions, or,
if the stock ceases to be listed on such exchange, as reported on the principal
national securities exchange or national automated stock quotation system on
which the stock is traded or quoted, but in no event shall the price be less
than the par value of the stock. Payment pursuant to this subsection 6.1(a)(iv)
shall be made as soon as practicable after the date of Executive’s termination.
          (b) Any unexercised stock option or equivalent (SARs paid in stock)
held by Executive upon termination of his employment shall be fully vested on
the date of termination and may be exercised by Executive or his personal
representatives, heirs or beneficiaries, as the case may be, at any time up to
the first anniversary of Executive’s date of termination (but in no event later
than the date on which such stock option or equivalent (SARs paid in stock)
would expire if Executive had remained employed by the Company). The provisions
of this subsection 6.1(b) shall apply notwithstanding any contrary provision in
any agreement with the Executive governing any stock option or equivalent (SARs
paid in stock).
          (c) For purposes of this Agreement, the term “Permanent Disability”
means a physical or mental condition of Executive which, as determined by an
independent physician selected by the Company after consultation with Executive
(or, if Executive is incapable of consulting with the Company, with Executive’s
personal physician), based on all available medical information, is expected to
continue beyond 26 weeks and which renders Executive incapable of performing any
substantial portion of the services contemplated hereunder with reasonable
accommodation compatible with the fulfillment of his duties as described in
Section 2 hereinabove.
     6.2 Termination for Cause by the Company.
          (a) In the event that Executive shall engage in any conduct that the
Board shall determine constitutes Cause, as defined herein, the Board shall have
the right to terminate Executive’s employment with the Company by written notice
to

6



--------------------------------------------------------------------------------



 



Executive effective as of the date of such notice. For purposes of this
Agreement, “Cause” shall mean conduct: (i) which would constitute a felony or
other act involving fraud, dishonesty, moral turpitude, unlawful conduct or
breach of fiduciary duty, other than due to Limited Vicarious Liability,
(ii) which is inconsistent with the dignity and character of an executive of the
Company, (iii) which is a substantial breach of any material provision of this
Agreement, (iv) constituting willful or reckless material misconduct in the
performance of the Executive’s duties, or (v) constituting the habitual neglect
of duties; provided, however: (x) that the Board in good faith determines that
such conduct has had a material adverse effect on the business or prospects of
the CNA Companies; (y) for purposes of clauses (iv) and (v), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Executive in good faith to have been in or not opposed
to the interest of the Company (without any intent by the Executive to gain,
directly or indirectly, a profit to which he was not legally entitled); and (z)
“Limited Vicarious Liability” shall mean any liability which is (1) based on
acts of the Company for which Executive is responsible solely as a result of his
office(s) with the Company and/or the CNA Companies and (2) provided that (A) he
was not directly involved in such acts and either had no prior knowledge of such
intended actions or promptly acted reasonably and in good faith to attempt to
prevent the acts causing such liability or (B) he did not have a reasonable
basis to believe that a law or regulation was being violated by such acts. If
the Executive agrees to resign from his employment with the Company in lieu of
being terminated for Cause, he may be deemed to have been terminated for Cause
for purposes of this Agreement.
          (b) Upon terminating the Executive for Cause, other than paying the
Executive within 30 days of such termination his: (i) unpaid Base Compensation
prorated to the date of termination and (ii) unpaid cash entitlements, if any,
earned and accrued pursuant to the terms of any applicable Company plan or
program (which unpaid cash entitlements shall not include any unpaid Bonus or
any unpaid long-term incentive cash award or other award under the Plan) prior
to the date of the date of termination, the Company shall have no further
obligations whatsoever to Executive under this Agreement, In the event of
termination for Cause, executive agrees to continue to be bound by the covenants
set forth herein in Sections 7 through 13, subsequent to the date of such
termination for such periods of time as provided for in said Sections
respectively. Any term or provision herein to the contrary notwithstanding, the
timing and other conditions of any severance or other payments to be made under
this Agreement shall be subject to the requirements of all applicable laws and
regulations, whether or not they are in existence or in effect when this
Agreement is executed by the parties hereto.
     6.3 Termination by the Company Without Cause / Termination by Executive for
Good Reason. In the event Executive’s employment is terminated by the Company
for any reason not described in subsections 6.1 and 6.2, or in the event
Executive terminates his employment for Good Reason, as defined herein,
          (a) The Company shall pay to Executive:
     (i) Within 30 days after such termination, (1) unpaid Base Compensation at
the rate in effect at the time of notice of termination and

7



--------------------------------------------------------------------------------



 



current year’s target Bonus prorated to the date of termination; (2) any
previous year’s earned but unpaid Bonus and other earned and unpaid incentive
cash compensation; and (3) unpaid expense reimbursements and other unpaid cash
entitlements earned by Executive or payable to his beneficiaries as of the date
of termination pursuant to the terms of the applicable plan or program accrued
prior to the date of the date of termination;
     (ii) Termination payments in the aggregate amount equal to three multiplied
by the sum of (x) the annual rate of Executive’s Base Compensation as in effect
immediately prior to his date of termination plus (y) two times the minimum
annual target Bonus amount set forth in Section 3(b) hereinabove (disregarding
any reduction in Base Compensation constituting Good Reason for such
termination), with such termination payments to be made in substantially equal
installments, not less frequently than monthly, for a period of thirty-six
(36) months following such termination;
     (iii) A target Bonus for the Performance Period (as defined under the
Incentive Compensation Plan) in which the termination occurs prorated to the
date of termination and to be paid within 30 days of such termination. Executive
shall not be entitled to any Bonus for the period following termination, it
being the intent of the parties that the termination payments described in
subsection 6.3(a)(ii) shall be in lieu of such Bonus; and
     (iv) A payment equal to the cash equivalent of all stock options or
equivalent (SARs paid in stock) which he would have received if his employment
had continued until December 31, 2008, and if the target number of stock options
or equivalent (SARs paid in stock) described in subsection 3(d) had been granted
for each remaining Performance Period between the last Performance Period for
which an award was made (or for which the Committee affirmatively determined to
make no award) prior to the date of termination and December 31, 2008. The cash
equivalent of a future stock option grant to which the Executive is entitled
hereunder or equivalent (SARs paid in stock) grant shall be equal to 48% of the
fair market value of the number of shares of stock to be covered by the future
stock option grant or equivalent (SARs paid in stock), determined by the Company
based on the on the fair market value of the stock on the date of termination,
and then discounted by the Company from January 1 of the year for which the
stock option or equivalent (SARs paid in stock) would have been granted to the
date of termination using an interest rate equal to the prime rate for the date
of termination as reported in The Wall Street Journal (Midwest Edition). Fair
market value of the stock shall be determined by taking the average of the
highest and lowest sales prices of the stock on the date of termination, as
reported as the New York Stock Exchange-Composite Transactions for such day, or
if the stock was not traded on the New York Stock Exchange on such day then on
the next

8



--------------------------------------------------------------------------------



 



preceding day on which the stock was traded, all as reported by The Wall Street
Journal (Midwest Edition) under the heading New York Stock Exchange-Composite
Transactions, or, if the stock ceases to be listed on such exchange, as reported
on the principal national securities exchange or national automated stock
quotation system on which the stock is traded or quoted, but in no event shall
the price be less than the par value of the stock. Payment pursuant to this
subsection 6.3(a)(iv) shall be made as soon as practicable after the date of
Executive’s termination.
          (b) Any unexercised stock option or equivalent (SARs paid in stock)
held by Executive upon termination of his employment shall be fully vested on
the date of termination and may be exercised by Executive at any time up to the
first anniversary of Executive’s date of termination (but in no event later than
the date on which such stock option or equivalent (SARs paid in stock) would
expire if Executive had remained employed by the Company). The provisions of
this subsection 6.3(b) shall apply notwithstanding any contrary provision in any
agreement with the Executive governing any stock option or equivalent (SARs paid
in stock).
          (c) In addition, Executive shall continue to participate in such
medical benefits, dental benefits, life insurance, and long-term disability
plans in which he is enrolled throughout the 36-month term of the payments set
forth in subsection 6.3(a)(ii), as if he were still employed by the Company,
said period of participation to run concurrently with any period of COBRA
coverage to which Executive may be entitled; provided, to the extent that the
Company cannot arrange for Executive to participate in the Company’s medical or
dental benefit plans beyond the termination of the COBRA benefit continuation
period, Executive shall be entitled to substantially equivalent medical and
dental benefits as are then provided to senior executives of the Company under
the Company’s benefit plans.
          (d) In the event that Executive dies before all payments pursuant to
this Section 6.3 have been paid, all remaining payments shall be made to the
beneficiary specifically designated by the Executive in writing prior to his
death, or, if no such beneficiary was designated (or the Company is unable in
good faith to determine the beneficiary designated), to his personal
representative or estate.
          (e) “Good Reason” as set forth herein is defined as, without the
Executive’s consent: (i) a reduction in the rate of Executive’s Base
Compensation below that which is provided for in Section 3(a) above or a
reduction of Executive’s annual target Bonus or maximum Bonus below that which
is provided for in Section 3(b) above (other than an exercise by the Committee
of negative discretion to the extent permitted by subsection 3(b) and, for the
avoidance of doubt, a stock option grant or equivalent (SARs paid in stock) for
an amount less than the target amount set forth in Section 3(d) above shall not,
alone, constitute “Good Reason”); (ii) the assignment to Executive of any duties
inconsistent with his position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities, all as in effect on the
Signing Date, or any other action by the Company which results in a substantial
diminution in such position, authority, duties or responsibilities; (iii) any
reduction in any benefits provided under Section 4 or a material diminution
under the expense reimbursement policies of the Company provided under Section 5
of this Agreement that is not generally

9



--------------------------------------------------------------------------------



 



applicable to other senior executives of the Company; (iv) a substantial breach
of any material provision of this Agreement by the Company; (v) the Company’s
requirement of the Executive to be based at any office or location that is more
than 35 miles from his office or location in Chicago, Illinois; (vi) the failure
to reelect or otherwise maintain Executive as a director of the Board; or
(vii) the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within fifteen (15) calendar days after a
merger, consolidation, sale or similar transaction; provided, however, that for
purposes of clauses (i), (ii) and (iii) of this Section 6.3(e), the Company
shall have ten (10) calendar days after the date that written notice has been
given to the Company by Executive of such Good Reason in which to cure such
conduct not engaged in by the Company in bad faith.
          (f) “Without Cause” as set forth herein is defined as a termination of
the Executive’s employment by the Company prior to the end of the Term for any
reason not described or referenced in subsections 6.1 and 6.2.
          (g) In the event of any termination of employment as described in this
Section 6.3, Executive agrees to continue to be bound by the covenants set forth
herein at Sections 7 through 13 subsequent to the date of such termination for
such periods of time as provided for in said Sections respectively. Any term or
provision herein to the contrary notwithstanding, the timing and other
conditions of any severance or other payments to be made under this Agreement
shall be subject to the requirements of all applicable laws and regulations,
whether or not they are in existence or in effect when this Agreement is
executed by the parties hereto.
     6.4 Voluntary Resignation by Executive. Executive may terminate his
employment with the Company, by written notice, on January 1, 2007, or at any
time thereafter, effective 6 months from the date of such written notice. In the
event that Executive terminates employment on January 1, 2007 or any time
thereafter as described in this Section 6.4, Executive shall receive the same
payments and other benefits that he would have received had the Company
terminated his employment pursuant to Section 6.3 of this Agreement (Termination
by the Company without Cause) prior to January 1, 2007, and as described in
paragraphs (a), (b), (c) and (d) of said Section 6.3, except that, with respect
to the payment described in subparagraph 6.3(a)(iv): (A) such payment will be
based only upon the cash equivalent of the target number of stock options or
equivalent (SARs paid in stock) Executive would have received in the year of
termination if his employment had continued through the end of such year; and
(B) such payment will be prorated based on the number of days in the year of
termination occurring through said termination’s effective date. With regard to
the payment based upon the cash equivalent of stock options or equivalent (SARs
paid in stock) referenced in the immediately foregoing sentence, in no event
will Executive receive any cash equivalent payment for any stock options or
equivalent (SARs paid in stock) which Executive receives as stock or stock
options in the year of termination. In the event that the Executive’s employment
is terminated by Executive under this Section 6.4 prior to January 1, 2007,
other than pursuant to Good Reason under Section 6.3 or other than as a direct
result of his death or Permanent Disability (as described in subsection 6.1),
then: (i) the Company shall have no further obligations under this

10



--------------------------------------------------------------------------------



 



Agreement except the payment, within 30 days of such termination, of: (1) unpaid
Base Compensation at the rate in effect at the time of notice of termination and
current year’s target Bonus prorated to the date of termination; (2) any
previous year’s earned but unpaid Bonus and other earned and unpaid incentive
cash compensation; and (3) unpaid expense reimbursements and other unpaid cash
entitlements earned by Executive or payable to his beneficiaries as of the date
of termination pursuant to the terms of the applicable plan or program accrued
prior to the date of the date of termination; and (ii) all rights or options
with regard to stock options or equivalent (SARs paid in stock) as provided in
this Agreement shall thereupon expire.
In the event of any termination of employment as described in this Section 6.4,
Executive agrees to continue to be bound by the covenants set forth herein at
Sections 7 through 13 subsequent to the date of such termination for such
periods of time as provided for in said Sections respectively. Any term or
provision herein to the contrary notwithstanding, the timing and other
conditions of any severance or other payments to be made under this Agreement
shall be subject to the requirements of all applicable laws and regulations,
whether or not they are in existence or in effect when this Agreement is
executed by the parties hereto
     6.5 Failure to Extend Agreement.
If prior to December 31, 2008 the Company offers to Executive in writing an
extension of the period of Executive’s employment under this Agreement or a new
agreement in principle with Executive to apply to a term commencing January 1,
2009 but the Company and Executive have not mutually agreed to the terms of or
entered into a new employment agreement by March 31, 2009, then: (a) Executive’s
employment shall terminate on April 1, 2009 and the Company’s obligations to
Executive for any period thereafter shall be the same as they would have been,
and Executive shall receive the same payments and other benefits that he would
have received, had the Company terminated his employment pursuant to Section 6.3
(but not including any additional payment with respect to stock options or
equivalent (SARs paid in stock) pursuant to subsection 6.3(a)(iv)); and
(b) Executive’s employment from the period after December 31, 2008 and until
March 31, 2009 shall constitute an employment at will from month to month, and
during said period Executive shall receive: (i) a base salary during such period
of employment at the annual rate of 400% of his annual Base Compensation
hereunder as of December 31, 2008; (ii) the terms of this Agreement that
governed Executive’s other benefits and perquisites prior to January 1, 2009
will continue to apply, and will be additional to Executive’s salary as
specified in subset (i) above; and (iii) Executive shall be entitled to payment
with respect to the annual Bonus for calendar year 2008, and stock option or
equivalent (SARs paid in stock) awards for the performance period ending
December 31, 2008 to the extent provided by this Agreement, but Executive will
not be entitled to an annual Bonus, or stock option or equivalent (SARs paid in
stock) awards or any other incentive compensation award for performance periods
beginning after December 31, 2008.
If the Company does not make such written offer to Executive on or before
December 31, 2008, then Executive’s employment shall terminate on December 31,
2008 and Executive shall receive all amounts and benefits set forth in
Section 6.3.

11



--------------------------------------------------------------------------------



 



     6.6 No Offset, No Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including without
limitation any set-off, counterclaim, recoupment, defense or other right which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not the Executive
obtains other employment, so long as such employment is consistent with the
provisions of this Agreement.
     6.7 Confidentiality. Executive agrees that while he is employed by the
Company, and at all times thereafter, Executive shall not reveal or utilize
information, knowledge or data which is confidential as defined in this
Agreement and learned during the course of or as a result of his employment
which relates to (a) the CNA Companies and/or any other business or entity in
which the Company during the course of the Executive’s employment has directly
or indirectly held a greater than a 10% equity interest whether voting or
non-voting; (b) the CNA Companies’ customers, employees, agents, brokers and
vendors. The Executive acknowledges that all such confidential information is
commercially valuable and is the property of the CNA Companies. Upon the
termination of his employment Executive shall return all confidential
information to the Company, whether it exists in written, electronic,
computerized or other form. Notwithstanding the foregoing provisions of this
Section 7, the Executive may disclose or use any such information (i) as such
disclosure or use may be required in the course of his employment with the
Company in order to perform Executive’s duties hereunder; (ii) when required by
a court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction, provided that in the event
Executive believes he is so required to make such disclosure or use he will
notify the Company in writing of the basis for that belief before actually
making such disclosure or use in order to permit the Company to take steps to
protect the Company’s interests and will cooperate with the Company in all
reasonable respects to permit the Company to oppose such disclosure or use; or
(iii) with the prior written consent of the Company.
     7. “Confidential Information” Defined. For purposes of this Agreement
“confidential information” includes all information, knowledge or data (whether
or not a trade secret or protected by laws pertaining to intellectual property)
not generally known outside the Company (unless as a result of a breach of any
of the obligations imposed by this Agreement) concerning the business and
technical information of the Company and its subsidiaries and affiliates. Such
information may include, without limitation, information relating to data,
finances, marketing, pricing, profit margins, underwriting, claims, loss
control, marketing and business plans, renewals, software, processing, vendors,
administrators, customers or prospective customers, products, brokers, agents
and employees.
     8. Competition. Executive hereby agrees that, while he is employed by the
Company, and for a period of 24 months following the date of his termination of
his employment with the Company for any reason (the “Restriction Period”), he
will not, directly or indirectly, without the prior written approval of the
Board, enter into any

12



--------------------------------------------------------------------------------



 



business relationship (either as principal, agent, board member, officer,
consultant, stockholder, employee or in any other capacity) with any business or
other entity that at any relevant time is engaged in the business of insurance
in direct or indirect competition with the Company or any of its affiliates (a
“Competitor”); provided, however, that such prohibited activity shall not
include the ownership of less than 5% of the outstanding securities of any
publicly traded corporation (determined by vote or value) regardless of the
business of such corporation. Upon the written request of Executive, the Board
will reasonably determine whether a business or other entity constitutes a
“Competitor” for purposes of this Section 9; provided that the Board may require
Executive to provide such information as the Board determines to be necessary to
make such determination; and further provided that the current and continuing
effectiveness of such determination may be conditioned upon the accuracy of such
information, and upon such other factors as the Board may determine.
     9. Solicitation. Executive agrees that while he is employed by the Company,
and for a period of 36 months following his termination of employment with the
Company for any reason, he will not employ, offer to employ, engage as a
consultant, or form an association with any person who is then, or who during
the preceding one year was, an employee of the Company or any subsidiary or
affiliate of the Company or any successor or purchaser of any portion thereof,
nor will he assist any other person or entity in soliciting for employment or
consultation any person who is then, or who during the preceding one year was,
an employee of the Company or any subsidiary or affiliate of the Company or any
successor or purchaser of any portion thereof.
     10. Non-interference. Executive agrees that while he is employed by the
Company, and for a period of 36 months following his termination of employment
with the Company for any reason, he will not disturb, attempt to disturb, or
cause any one else to disturb any business relationship or agreement between
either the Company, or any subsidiary or affiliate of the Company or any
successor or purchaser of any portion thereof, and any other person or entity.
     11. Assistance with Claims. Executive agrees that, while he is employed by
the Company, and for a reasonable period (not less than 36 months from the date
of termination) thereafter, he will be available, on a reasonable basis, to
assist the Company and its subsidiaries and affiliates in the prosecution or
defense of any claims, suits, litigation, arbitrations, investigations, or other
proceedings, whether pending or threatened (collectively “Claims”) that may be
made or threatened by or against the Company or any of its subsidiaries or
affiliates. Executive agrees, unless precluded by law, to promptly inform the
Company if he is requested (i) to testify or otherwise become involved in
connection with any Claim against the interests of the Company or any subsidiary
or affiliate or (ii) to assist or participate in any investigation (whether
governmental or private) of the Company or any subsidiary or affiliate or any of
their actions, whether or not a lawsuit has been filed against the Company or
any of its subsidiaries or affiliates relating thereto. The Company agrees to
provide payment for any reasonable expenses incurred by Executive, including
without limitation, transportation (and, for this purpose, Executive shall be
permitted to travel via Company aircraft if it is available, at no charge to
Executive), lodging, meal expenses, and

13



--------------------------------------------------------------------------------



 



reasonable attorney’s fees. Nothing in this Section 11 is intended or shall be
construed to prevent Executive from cooperating fully with any government
investigation or review as required by applicable law or regulation.
     12. Return of Materials. Executive shall, at any time upon the request of
the Company, and in any event upon the termination of his employment with the
Company for whatever reason, immediately return and surrender to the Company all
originals and all copies, regardless of medium, of property belonging to the
Company created or obtained by Executive as a result of or in the course of or
in connection with his employment with the Company regardless of whether such
items constitute proprietary information, provided that Executive shall be under
no obligation to return written materials acquired from third parties which are
generally available to the public. Executive acknowledges that all such
materials are, and will remain, the exclusive property of the Company.
     13. Scope of Covenants.
          (a) The Executive acknowledges that: (i) as a senior executive of the
Company he had access to confidential information concerning the entire range of
businesses in which the CNA Companies was and are engaged; (ii) that the CNA
Companies’ businesses are conducted nation-wide; and (iii) that the CNA
Companies’ confidential information, if disclosed or utilized without its
authorization would irreparably harm the CNA Companies in: (1) obtaining
renewals of existing customers; (2) selling new business; (3) maintaining and
establishing existing and new relationships with employees, agents, brokers,
vendors; and (4) other ways arising out of the conduct of the businesses in
which the CNA Companies are engaged.
          (b) To protect such information and such existing and prospective
relationships, and for other significant business reasons, the Executive agrees
that it is reasonable and necessary that: (i) the scope of this agreement be
nation-wide; (ii) its breadth include those segments of the entire insurance
industry in which the CNA Companies conduct business; and (iii) the duration of
the restrictions upon the Executive be as indicated therein.
          (c) The Executive acknowledges that the CNA Companies’ customer,
employee and business relationships are long-standing, indeed, near permanent
and therefore are of great value to the CNA Companies. The Executive agrees that
neither any of the provisions in this Agreement nor the Company’s enforcement of
it alters or will alter his ability to earn a livelihood for himself and his
family and further that both are reasonably necessary to protect the CNA
Companies’ legitimate business and property interests and relationships,
especially those which he was responsible for developing or maintaining. The
Executive agrees that his actual or threatened breach of the covenants set forth
in Sections 7 through 13 above would cause the CNA Companies irreparable harm
and that the Company is entitled to an injunction, in addition to whatever other
remedies may be available, to restrain such actual or threatened breach. The
Executive agrees that if bond is required in order for the Company to obtain
such relief, it need only be in a nominal amount. The Executive consents to the
filing of any such suit against him in the state or federal courts located in
Illinois or any state in which he resides. He further agrees that in the event
of such suit or any other action

14



--------------------------------------------------------------------------------



 



arising out of or relating to this Agreement, the parties shall be bound by and
the court shall apply the internal laws of the State of Illinois and
irrespective of rules regarding choice of law or conflicts of laws.
          (d) Executive agrees to continue to be bound by and to execute the
Company’s Confidentiality, Computer Responsibility and Professional
Certification Agreement, if he has not already done so.
          (e) For purposes of Sections 7 through 14 hereof, the “Company” shall
include the “CNA Insurance Companies”, as well.
     14. Effect of Covenants. Nothing in Sections 7 through 14 shall be
construed to limit or otherwise adversely affect any rights, remedies or options
that the Company would possess in the absence of the provisions of such
Sections.
     15. Indemnification. Except as otherwise required by law, the Company
agrees that Executive shall continue to be entitled to indemnification as
previously and hereafter provided for, and pursuant to the terms of, Article X
of its Corporate by-laws in effect on the date hereof, or as may be amended
hereafter, provided such amendment is not materially less favorable to Executive
than the by-laws in effect on the date hereof or previously in effect for
conduct occurring prior to the Signing Date.
     16. Revision. The parties hereto expressly agree that in the event that any
of the provisions, covenants, warranties or agreements in this Agreement are
held to be in any respect an unreasonable restriction upon Executive or are
otherwise invalid, for whatsoever cause, then the court or arbitrator so holding
is hereby authorized to (a) reduce the territory to which said covenant,
warranty or agreement pertains, the period of time in which said covenant,
warranty or agreement operates or the scope of activity to which said covenant,
warranty or agreement pertains or (b) effect any other change to the extent
necessary to render any of the restrictions contained in this Agreement
enforceable.
     17. Severability. Each of the terms and provisions of this Agreement is to
be deemed severable in whole or in part and, if any term or provision of the
application thereof in any circumstances should be invalid, illegal or
unenforceable, the remaining terms and provisions or the application thereof to
circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and shall remain in full force and
effect.
     18. Binding Agreement; Assignment. This Agreement shall be binding upon the
parties hereto and their respective heirs, successors, personal representatives
and assigns. The Company shall have the right to assign this Agreement to any
successor in interest to the business, or any majority part thereof, of the
Company or any joint venture or partnership to which the Company is a joint
venturer or general partner which conducts substantially all of the Company’s
business. Executive shall not assign any of his obligations or duties hereunder
and any such attempted assignment shall be null and void.

15



--------------------------------------------------------------------------------



 



     19. Controlling Law; Jurisdiction. This Agreement shall be governed by,
interpreted and construed according to the laws of the State of Illinois
(without regard to choice of law or conflict of laws principles).
     20. Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement contains the entire agreement of the parties with regard to the
subject matter hereof, supersedes all prior agreements and understandings,
written or oral, and may only be amended by an agreement in writing signed by
the parties thereto.
     21. Additional Documents. Each party hereto shall, from time to time, upon
request of the other party, execute any additional documents which shall
reasonably be required to effectuate the purposes hereof.
     22. Incorporation. The introductory recitals hereof are incorporated in
this Agreement and are binding upon the parties hereto.
     23. Failure to Enforce. The failure to enforce any of the provisions of
this Agreement shall not be construed as a waiver of such provisions. Further,
any express waiver by any party with respect to any breach of any provision
hereunder by any other party shall not constitute a waiver of such party’s right
to thereafter fully enforce each and every provision of this Agreement.
     24. Survival. Except as otherwise expressly set forth herein, the
obligations contained in this Agreement shall survive the termination for any
reason of Executive’s employment with the Company.
     25. Headings. All numbers and headings contained herein are for reference
only and are not intended to qualify, limit or otherwise affect the meaning or
interpretation of any provision contained herein.
     26. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below (or such other addresses as shall be specified by
the parties by like notice). Such notices, demands, claims and other
communications shall be deemed given:
          (a) in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
          (b) in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
          (c) in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by

16



--------------------------------------------------------------------------------



 



the U.S. mail or by overnight service or two-day delivery service are to be
delivered to the addresses set forth below:
If to the Company:
CNA Financial Corporation
CNA Center
Chicago, IL 60685
Attn: Corporate Secretary
If to Executive:
Stephen W. Lilienthal
CNA Financial Corporation
CNA Center
Chicago, IL 60685
or to such other address as either party shall furnish to the other party in
writing in accordance with the provisions of this Section 27.
     27. Gender. The masculine, feminine or neuter pronouns used herein shall be
interpreted without regard to gender, and the use of the singular or plural
shall be deemed to include the other whenever the context so requires.
     28. Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) except as otherwise indicated
hereinbelow shall be settled by final, binding and non-appealable arbitration in
Chicago, Illinois by three arbitrators. Except as otherwise expressly provided
in this Section 29, the arbitration shall be conducted in accordance with the
rules for resolution of employment disputes of the American Arbitration
Association (the “Association”) then in effect. One of the arbitrators shall be
appointed by the Company, one shall be appointed by Executive, and the third
shall be appointed by the first two arbitrators. If the first two arbitrators
cannot agree on the third arbitrator within 30 days of the appointment of the
second arbitrator, then the third arbitrator shall be appointed by the
Association. This Section 29 shall not apply to any subject matter or
controversy relating to Sections 7 through 14 of this Agreement.
     29. Section 280G Gross-Up. If Executive becomes entitled to any payments or
benefits (collectively, “Payments”) whether pursuant to the terms of or by
reason of this Agreement or any other plan, arrangement, agreement, policy or
program with the Company, any successor to the Company or to all or a part of
the business or assets of the Company (whether direct or indirect, by purchase,
merger, consolidation, spin off, or otherwise and regardless of whether such
payment is made by or on behalf of the Company or such successor) which Payments
are subject to the tax imposed by Section 4999 or any successor provision of the
Internal Revenue Code of 1986, as amended, or any similar state or local tax, or
any interest or penalties are incurred by Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), the Company shall pay
Executive an additional amount (“Gross-Up Payment”) such that the

17



--------------------------------------------------------------------------------



 



net amount retained by Executive, after deduction or payment of (i) any Excise
Tax on the Payments, (ii) any federal, state and local income and employment tax
and Excise Tax upon the Gross-Up Payment, and (iii) any additional interest and
penalties imposed because the Excise Tax is not paid when due, shall be equal to
the full amount of the Payments.
     30. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original copy of this
Agreement and all of which, when taken together, shall be deemed to constitute
one and the same agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Signing Date.

                  CNA FINANCIAL CORPORATION    
 
           
 
  By: /s/ D. Craig Mense    
 
         
 
  Title:   Executive Vice President and         Chief Financial Officer    
 
                /s/ Stephen W. Lilienthal                   Stephen W.
Lilienthal    

18